Citation Nr: 0017163	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
complex partial seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

REMAND

The Board finds that the veteran has presented well-grounded 
claims for an evaluation in excess of 20 percent for his 
service-connected complex partial seizure disorder, within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown , 8 Vet. 
App. 218, 224 (1995).

The Board concludes however that the record is inadequate to 
render a decision in this matter.  In this veteran's case, it 
is not possible to assess the merits of the veteran's claim 
for an evaluation in excess of 20 percent for complex partial 
seizure disorder because the medical evidence of record does 
not fully demonstrate the extent or nature of this veteran's 
seizures, (i.e. major vs. minor), or the effect of the 
seizures on the veteran's employability.  A review of the 
criteria shows that this information is essential to render 
an informed decision.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8910-8914 (and Notes (1) - (4)).  In such cases a 
remand to the RO is required in order to fulfill the 
statutory duty to assist the veteran in developing the facts 
pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  The Board regrets the delay a Remand might 
cause; however, in the interest of making a fair and just 
determination, the matter of entitlement to an increased 
evaluation is remanded for completion of the directives 
listed below.

In statements submitted in support of his claim the veteran 
contends that his wife first noticed evidence of seizures in 
July 1997 when he would shake and make involuntary movements 
of the mouth and tongue.  He would not respond when she 
called his name.  See March 1999 correspondence from the 
veteran.

The veteran's service medical records first show a diagnosis 
of apparent seizure disorder in August 1997.  The history 
noted in the emergency room report reflects about 2 periods 
per day of "fading out" with masticatory automatisms over 
the last two weeks.  The episodes were reported to last about 
10 - 30 seconds.  The veteran contended that his wife 
witnessed episodes of shaking in November and December 1997 
as well.  See March 1999 correspondence from the veteran.

Another episode was noted in late December 1997 while the 
veteran was driving. The record indicates that his daughter 
was in the car and did not survive the resulting accident.  
The veteran contends that this was a major seizure although 
the medical record associated with the accident indicates 
that he did not recall the accident.

Medical Board findings dated in April 1998 found the veteran 
unfit for service due to his disability and noncompliance 
with prescribed medication.  He was separated in August 1998 
and filed the claim currently before the Board that same 
month.  In October 1998 the RO granted service connection and 
assigned an initial evaluation of 10 percent for complex 
partial seizure disorder.  

Post - service emergency records show that the veteran had 
another seizure in October 1998.  The seizure was witnessed 
by a physician who noted generalized tonic- clonic 
convulsion.  His medication level tested normal and the 
veteran was sent home.  In November 1998 the veteran was 
involved in another motor vehicle accident as a result of 
suffering a probable seizure while driving.  The veteran's 
Tegretol level at that time was 6.7 and he was discharged to 
home in good condition.  

The veteran was afforded a VA examination in December 1998.  
The report indicates that the examiner reviewed the claims 
file.  Physical and neurological examinations were 
unremarkable.  The diagnosis was complex partial seizures 
with secondary generalization.  The report contains no 
findings with regard to whether the veteran's seizures were 
predominantly major or minor in nature, their frequency, or 
to what extent the veteran's service-connected disability 
affected his employability.  
A January 1999 clinical note indicated that the veteran last 
worked in October 1998 and in February 1999 the RO increased 
the veteran's initial rating to 20 percent.  The veteran 
contends that a higher evaluation is necessary to accurately 
reflect his level of disability.

The veteran's service-connected complex partial seizure 
disorder is currently assigned a 20 percent evaluation under 
38 C.F.R. § 4.124 a, Diagnostic Code 8914, the diagnostic 
code applicable to psychomotor epilepsy.  Seizures are rated 
in accordance with a general rating formula applicable to the 
various types of seizures in 38 C.F.R. § 4.124 a, Diagnostic 
Codes 8910-8914.  Under that formula, a 20 percent rating is 
warranted when at least one major seizure has occurred in the 
last two years or when at least two minor seizures have 
occurred in the last six months.  A 40 percent disability 
evaluation is warranted when there has been at least one 
major seizure in the last 6 months or two in the last year.  
A 40 percent rating is also warranted for five to eight minor 
seizures weekly.  38 C.F.R. § 4.124 a, Diagnostic Codes 8910-
8914 (1999).

Under the VA rating provisions a "major seizure" is 
characterized by generalized tonic- clonic convulsion with 
unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control.  This is 
associated with staring or rhythmic blinking of the eyes, or 
nodding of the head, or sudden jerking movements of the arms, 
trunk, or head, or sudden loss of postural control.  
38 C.F.R. § 4.124 a, Diagnostic Code 8911, Notes (1) and (2).

The Board observes that the notes in 38 C.F.R. § 4.124(a) 
which follow Diagnostic Code 8914 provide specific guidelines 
for determining the impact of a seizure disorder on the 
employability of a claimant.  In pertinent part, where a case 
is encountered with a definite history of unemployment, full 
and complete development should be undertaken to ascertain 
whether the disorder is the determining factor in the 
inability to obtain employment.

In light of the criteria listed above which govern this 
veteran's claim, and in order to ensure that the VA has met 
its duty to assist the veteran in developing the facts 
pertinent to his well grounded claim the case is REMANDED to 
the RO for the following development:

1.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and severity of his service 
connected complex partial seizure 
disorder.  The claims folder and a copy 
of this Remand should be made available 
to the examiner for review before and 
during said examination.  The final 
examination report should reflect whether 
a review of the veteran's entire claims 
folder was accomplished.

All necessary tests and studies should be 
achieved and all clinical manifestations 
should be reported in detail.  Based upon 
examination and review of the veteran's 
claims folder, the examiner is then 
requested to render an opinion as to 
whether the veteran predominantly suffers 
major or minor seizures as defined by the 
criteria above, and to identify the 
frequency of the veteran's seizures.  The 
examiner must provide a complete 
rationale for all conclusions reached and 
opinions expressed.

2.  In addition, the veteran should be 
contacted to obtain a history of 
employment since his separation from 
service in August 1998.  Should that 
history include unemployment, full and 
complete development should be undertaken 
to ascertain whether the epilepsy is the 
determining factor in the veteran's 
ability to obtain employment.  An 
economic and social survey should be 
secured if necessary to obtain all 
relevant facts.  The attention of the RO 
is directed to 38 C.F.R. § 4.124a, Notes 
1-4 (1999).

3.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, all additional pertinent law 
and regulations and a complete discussion 
of the action taken on the claim.  
Applicable response time should be 
allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


